The sole issue in this case is whether the death of a party to a divorce action abates the action when the death occurs after the divorce decree has been issued, but before the nisi period has expired. Deborah Thomas, administratrix of the estate of Norman Woods, appeals from the family court’s orders vacating the decree and dismissing the action. The administratrix also appeals the denial of her motion to reopen the decree to revise the nisi period.
These issues were recently resolved in Estate of Ladd v. Estate of Ladd, 161 Vt. 270, 640 A.2d 29 (1994), wherein we held that the husband’s death within the nisi period abated the parties’ divorce, but did not terminate a separation agree*628ment, which was intended by the parties to stand independent of the divorce decree. Id. at 276-77, 640 A.2d at 33. Here, there is no independent separation agreement, and we can discern no reason to differentiate this case from Ladd. Accordingly, we affirm the decisions of the trial court.

Affirmed.